Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Yuki Onoe on 2/5/2021.  
The application has been amended as follows: 
--Claim 1. (Currently Amended) An aquaculture system, comprising: an aquaculture tank configured to hold aquaculture water for culturing an aquatic organism; a thermal insulation house configured to cover the aquaculture tank; an insulation positioned on at least part of a region surrounding the aquaculture tank; and a temperature adjuster configured to adjust a temperature inside the thermal insulation house and/or a temperature of the aquaculture water in the aquaculture tank, wherein the insulation comprises a heat insulation material positioned at least on an upper surface region of the aquaculture tank; wherein the aquaculture tank has an endless stream passage that allows at least part of the aquaculture water to circulate while flowing in a horizontal direction; and wherein the aquaculture tank has a partition wall vertically placed therein, and the partition wall is positioned such that an end portion of the partition wall in the horizontal direction is distanced from the inner wall surface of the aquaculture tank toward an inner side of the aquaculture tank, and that the endless stream passage is formed around the partition wall. --
-- Claim 3. (Currently Amended) An aquaculture system comprising:
an aquaculture tank configured to hold aquaculture water for culturing an aquatic organism:  a thermal insulation house configured to cover the aquaculture tank: an insulation positioned on at least part of a region surrounding the aquaculture tank: and a temperature adjuster configured to adjust a temperature inside the thermal insulation house and/or a temperature of the aquaculture water in the aquaculture tank, wherein the aquaculture tank has an inner wall surface, and at least part of a submerged portion of the inner wall surface is inclined to form a descending slope toward a bottom surface of the aquaculture tank; wherein the inner wall surface of the aquaculture tank has an inclination angle of 40 degrees to 70 degrees with respect to a horizontal plane. --
-- Claim 13. (Currently Amended) An aquaculture system comprising:
an aquaculture tank configured to hold aquaculture water for culturing an aquatic organism: a thermal insulation house configured to cover the aquaculture tank: an insulation positioned on at least part of a region surrounding the aquaculture tank: and a temperature adjuster configured to adjust a temperature inside the thermal insulation house and/or a temperature of the aquaculture water in the aquaculture tank, wherein the insulation comprises at least one insulation plate, wherein the aquaculture tank has an endless stream passage that allows at least part of the aquaculture water to circulate while flowing in a horizontal direction; and wherein the aquaculture tank has a partition wall vertically placed therein, and the partition wall is positioned such that an end portion of the partition wall in the horizontal direction is distanced from the inner wall surface of the aquaculture tank toward an inner side of the aquaculture tank, and that the endless stream passage is formed around the partition wall. --
Claim 2, 4 and 5 have been canceled.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE ABBOTT whose telephone number is (571)272-6896.  The examiner can normally be reached on 7am -5:30pmEST Monday- Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YVONNE R ABBOTT-LEWIS/Primary Examiner, Art Unit 3644